Title: John Adams to Abigail Adams, 6 June 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia June 6th 1775
     
     I have received yours of 24th. May and a Copy of your Letter to Mr. Dilly, and one Letter from him. Your Letter to him is a very agreable one. I hope you will continue to write him, whenever you have Opportunity.
     I am afraid you will have more Alarms than are necessary, in Consequence of the Brush at Grape Island. But I hope you will maintain your philosophical Composure.
     Saturday last, I took a little Excursion, with Coll. Dyer And Mr. Deane down to Wilmington a pretty Village, about 30 Miles below this City upon Delaware River and kept Sabbath there. I find my self better for the Ride.
     We have a charming Prospect here of a plentifull summer. Hope it is so with you.
     With yours, I had the Pleasure of a Letter, from your Uncle Smith. I was rejoiced to find him and his family escaped from Prison.
     Pray let me know, whether your Brother is in the Army and in what Command. Let me know too, about my Brothers. My Love to them—my Love to my Daughter and sons, and all the Family. Tell Brackett, I wish I was with him busied about the Farm. Bass is well.
    